Citation Nr: 0501367	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  02-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable (increased) evaluation for 
left ear hearing loss.

3.  Entitlement to a disability evaluation in excess of 20 
percent for herniated nucleus pulposus L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to June 
1976 and from March 1980 to October 1995.  This matter arises 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran was afforded a personal hearing at the RO before 
the undersigned veterans law judge in June 2004.  A 
transcript of that hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection for right ear 
hearing loss is warranted.  He says he was exposed to a 
significant amount of acoustic trauma during his active 
service.  He also argues that he deserves a compensable 
disability evaluation for his left ear hearing loss.  With 
regard to his low back, the veteran maintains he suffers from 
continuous low back pain with numbness in his left leg.  He 
states he periodically experience numbness in his right leg 
as well. 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

On review of the record, the Board finds that the appellant 
has not been provided adequate notice of VCAA and its 
applicability to his appeal.  In particular, as required by 
the VCAA, he has not been apprised as to what portion of the 
information and evidence needed to substantiate his claim 
needs to be provided by him and which portion must be 
provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2000) and Huston v. Principi, 17 Vet. App. 195 (2003).  
However, it is the RO that must insure compliance with the 
notice provisions in the first instance.  Accordingly, this 
case must be Remanded.

The Board also notes that the most recent VA orthopedic and 
audiology examinations are now over four years old.  The 
veteran should be afforded another orthopedic and 
audiology/ears examinations to determine the extent and 
severity of his service-connected disabilities.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Further, with respect to the veteran's claim for entitlement 
to a disability evaluation in excess of 20 percent for 
herniated nucleus pulposus L4-5, the Board notes that the RO 
has rated this disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  The rating schedule criteria for 
evaluating musculoskeletal system disorders of the spine were 
changed, effective September 23, 2002, and again on September 
26, 2003.  There is no evidence that the veteran was given 
notice of these regulatory changes.  The RO must consider the 
veteran's claim under the new criteria of 38 C.F.R. § 4.71a, 
and the RO must be provided an opportunity to notify the 
veteran of the new regulation and consider the claim in light 
of the recent change.  VAOPGCPREC 7-2003.  

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the appellant of the 
information and evidence necessary to his 
claims of service connection for right 
ear hearing loss and increased 
evaluations for his service-connected 
left ear hearing loss and low back 
disability.  

(b) Notify the appellant of the 
information and evidence he is 
responsible for providing;  

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and 

(d) Request that the appellant provide 
any evidence in his possession that 
pertains to his claim.  

2.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Elgin AFB since October 2000.

3.  Upon completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the current 
severity of his service-connected low 
back disability (herniated nucleus 
pulposus).  The claims folder, to include 
a copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

The evaluation should include complete 
active and passive range of motion 
testing.  The examiner should specify any 
anatomical damage and describe any 
functional loss, including the inability 
to perform normal working movements.  The 
examiner should specify any functional 
loss due to pain or weakness, and 
document all objective evidence of those 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The examiner should also document, 
to the extent possible, the frequency and 
duration of exacerbations of symptoms.  


With regard to any neurological 
disability resulting from the service 
connected back disability, the specific 
nerve(s) affected should be specified, 
together with the degree of paralysis 
caused by service-connected disability.  
The total number and duration of any 
incapacitating episodes of degenerative 
disc disease should be noted.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

4.  The veteran should be afforded VA 
audiological and ear examinations to 
assess the current level of the left ear 
disability.  The claims folder, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.  The examiner is requested 
to report complaints and clinical 
findings in detail, including pure-tone 
threshold averages and speech 
discrimination scores.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any issue remains denied, provide the 
appellant and his representative with a 
new supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
including the applicable legal authority 
(including the VCAA) as well as a summary 
of any evidence received since the 
issuance of Statement of the Case in 
August 2002.  Regarding the rating 
assigned for the veteran's low back 
disability, the SSOC should discuss the 
amendments to the rating code pertaining 
to disabilities of the spine.  See 67 
Fed. Reg. 54345 - 54349 (Aug. 22, 2002); 
68 FR 51454-51458 (August 27, 2003); 69 
FR 32449 (June 10, 2004).  Allow an 
appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


